Title: To George Washington from John Hancock, 10 July 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia July 10th 1775

Since my last to you, nothing has Taken place in Congress particularly Respecting your Department.
I by order of Congress forward you the Declaration, & Address to the People of England.
I must beg the favour you will Reserve some birth for me, in such Department as you may Judge most proper, for I am Determin’d to Act under you, if it be to take the firelock & Join the Ranks as a Volunteer. I have the Honor to be with profound Respect, Sir Your most Obedt servt

John Hancock


I hope to be with you soon, as there seems to prevail an Opinion that we may have an adjournmt in a little Time[.] We Expect soon to hear from you, all Military matters are suspended till your State arrives.

